EXHIBIT 10(O)

 

LOGO [g573385ex10_pg01.jpg]

 

   November 20, 2013

Suketu Upadhyay

28 South Road

Mendham, NJ 07945

Dear Suky:

Based upon our discussions, the following revised Agreement and Release document
(the “Agreement”) has been prepared. This Agreement is made between you, Suketu
Upadhyay, and Becton, Dickinson and Company (the “Company” or “BD”) and
supersedes and replaces the Agreement and Release dated September 18, 2013. In
consideration of the mutual promises and undertakings contained in this
Agreement, you and BD agree as follows:

1. Resignation - You have tendered your voluntary resignation from BD effective
September 20, 2013 (the “Resignation Date”). BD accepted your resignation as of
the Resignation Date.

2. Compensation - In exchange for the promises and releases described in this
Agreement, BD will pay you the amounts and provide you the benefits described
below:

 

  a. Discretionary Bonus - BD will pay you $214,000 (two hundred and fourteen
thousand dollars), less all applicable taxes and other required deductions,
within thirty (30) days of your signing this Agreement and returning it to me;
provided, however, that you do not revoke it within seven (7) days of signing
it.

 

  b. Benefits - You will be eligible to continue participating in BD’s medical,
dental and group life insurance benefit programs through September 30, 2013.
Business travel and accident insurance, disability insurance, Savings Incentive
Plan and retirement end on the Resignation Date. You will have the option to
continue medical and dental insurance coverage at your own expense. Further
details will be explained in a separate letter.



--------------------------------------------------------------------------------

3. General Release - In exchange for the consideration provided in Paragraph
2(a) above, to which you are not otherwise entitled and the adequacy of which is
hereby acknowledged, you, on behalf of yourself, and your heirs, successors and
assigns, hereby agree not to bring any lawsuit against the Company, or its
affiliated and subsidiary entities, fully release and forever discharge Becton,
Dickinson and Company, and its affiliated and subsidiary entities, and their
respective legal representatives, successors, assigns, agents, directors and
employees, from and against any and all actions, claims, and liabilities of
whatsoever kind or character, in law or in equity, now known or unknown,
suspected or unsuspected, that you have ever had or may now have against them or
any of them, including, without limitation, any and all claims directly or
indirectly related to or arising out of your employment by BD, any act or event
that took place during your employment or the termination of that employment,
including, without limitation, any and all claims arising out of express or
implied contract, or in tort, claims for breach of employment contract, breach
of covenant of good faith and fair dealing, claims for any form of incentive
compensation, bonus, salary or wages, claims for negligent or intentional
infliction of emotional distress, violation of regulation or statute, wrongful
termination, and/or termination in violation of public policy. These releases
specifically include, but are not limited to, claims under the Civil Rights Act
of 1991, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Family and Medical Leave Act, the New Jersey Law
Against Discrimination, the Conscientious Employee Protection Act, the New
Jersey Family Leave Act, and any state or federal law prohibiting employment
discrimination, retaliation and/or harassment, whether on the basis of sex,
race, color, national origin, disability, religion, creed, ancestry, marital
status, familial status, affectional or sexual orientation, military
eligibility, veteran status or any other prohibited basis, and/or other
discrimination claims arising under federal or state statute, regulation or
common law, including claims of age discrimination and other rights and claims
arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act or any other federal or state law prohibiting age
discrimination. However, you understand that rights or claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. 621, et. seq.) that may
arise after the date this Agreement is signed are not waived.

4. No Admission of Liability - Liability for any and all claims surrounding your
employment and termination of employment which you may now have, whether known
or unknown, is expressly denied by BD. Neither this Agreement itself, nor the
furnishing of the consideration for this Agreement, will be deemed or construed
at any time for any purpose, as an admission of anyone’s liability or
responsibility for any wrongdoing of any kind.

5. Confidential Information - In further exchange for the consideration provided
above:

(a) While at BD you have learned of BD’s confidential information and trade
secrets relating to BD’s business, including information that is not publicly
available about the Company’s financial condition and strategies; results of
operations; business plans; products; product performance; proposed product
upgrades; clinical trials;

 

2



--------------------------------------------------------------------------------

proposed additions or deletions to the product lines; supply arrangements and
relationships; costs, margins and pricing strategies and constraints;
acquisition and divestiture plans; products under development; sales
organization and strategies; marketing strategies; customer profiles; and other
valuable information that may give the Company a competitive advantage because
others do not know it (collectively “Confidential Information”). The list set
forth in this paragraph is not exclusive, but is intended simply to illustrate
the range of Confidential Information which you have learned, had access to, or
developed on behalf of the Company.

(b) You recognize and agree that you are not entitled to and that you will not
use or disclose the Company’s Confidential Information without the express
written consent of the Company, except as required by law to comply with legal
process, in which event you shall provide the Company with notice sufficiently
in advance to permit BD to oppose such disclosure. This obligation remains for
so long as the Confidential Information is not generally known, at which point
the information shall cease to be Confidential Information.

(c) Notwithstanding any other provision of this Agreement, you expressly
acknowledge and agree that you also have continuing obligations to BD pursuant
to law, the BD Code of Conduct and the Employee Agreement that you signed on or
about August 16, 2010. You further agree to fully cooperate with BD in the event
of any pending or future litigation or dispute involving the Company arising out
of matters of which you have knowledge or were involved personally, and not to
serve as a consultant or expert to an adverse party in any such litigation or
dispute. In the course of your work for the Company, you may have had privileged
communications with BD’s attorneys. You agree not to disclose the contents of
any such communications absent a court order, and you acknowledge that you are
not to waive attorney client privilege.

6. Non-Solicitation - In further exchange for the consideration provided above,
and in order to protect the Company’s Confidential Information and protectable
business, customer, and employment relationships, you agree that, for a period
of one year after the termination of your employment with the Company, you shall
not, without the prior written approval of the Executive Vice President:

(a) solicit, seek, or otherwise attempt to gain the business of any Customer, as
defined below, for or on behalf of any entity worldwide that engages in the
research and/or development, manufacture, distribution, or sale of any medical
supplies, devices, laboratory equipment or diagnostic products, currently
marketed or under development by BD and any services related thereto (any
“Competing Entity”). Customer means any customer who was a customer of BD in the
twelve months immediately prior to the termination of your employment with
respect to which you gained Confidential Information during your employment at
BD, or oversaw or assisted others in doing so, whether for pay or otherwise.
Provided, however, that nothing in this paragraph shall operate to preclude you
from providing services to an existing customer of such a Competing Entity;

 

3



--------------------------------------------------------------------------------

(b) negotiate or enter into any business arrangements for or on behalf of any
Competing Entity with any suppliers of medical supplies, devices, laboratory
equipment or diagnostic products about whom you gained Confidential Information
while employed by BD, or oversee or assist others in doing so, whether for pay
or otherwise; or

(c) solicit, recruit, or hire for or on behalf of any Competing Entity any
then-current employee of BD, or assist others in doing so; provided, however,
that you shall not be prohibited from (i) making any general solicitations of
employment not directed solely to the employees of the Company, (ii) employing
any person who is contacted through such general solicitations or who contacts
you on his or her own initiative without any solicitation by or encouragement
from you; or (iii) employing any person whose employment by the Company or its
subsidiaries has been terminated prior to the commencement of employment
discussions with such individual, provided, however, that such individual is not
subject to an agreement with the Company the terms of which would prevent
him/her from accepting an offer of employment with you and/or your employer.

Should any provisions of this paragraph 6 be determined to be overly broad or
otherwise unenforceable by a court of competent jurisdiction, the parties
request the court to modify this paragraph 6 to the extent necessary to make
such provisions enforceable.

7. Non-Disparagement - You agree that you will not in any capacity make
disparaging or untrue remarks about BD or any of its respective affiliates
(including any directors, officers, employees and shareholders).

8. Equitable Relief - You recognize that breach of any of paragraphs 5, 6 or 7
of this Agreement may severely and irreparably injure the Company. Therefore,
you agree that the Company shall be entitled to expedited relief, including a
temporary restraining order and/or preliminary injunction, from any court having
personal jurisdiction over you, in addition to all other remedies to which it is
entitled.

9. Liquidated Damages - In the event that you breach paragraphs 5, 6 or 7 or
commit any other material breach of this Agreement, you agree to pay BD
liquidated damages in the amount of any Discretionary Bonus payments received to
date, and to forfeit any remaining payments due you pursuant to this Agreement.
You acknowledge that this payment is for damages that are not easily calculated
and shall not be interpreted as a penalty or fine. The parties agree that such
liquidated damages are in addition to, and not in lieu of, equitable relief, and
shall not defeat any claim for equitable relief.

10. Governing Law - The parties agree that this Agreement will be construed and
governed by the laws of the State of New Jersey, without regard to principles of
conflicts of law.

 

4



--------------------------------------------------------------------------------

11. Waiting Period - You acknowledge that BD has specifically advised you to
consult with an attorney in order to review this Agreement and advise you of
your rights relative thereto. BD has also advised you that you have twenty-one
(21) days from the date this Agreement was originally received by you in which
to consider whether you should sign this Agreement. If you choose to sign, you
will have seven (7) days following the date on which you sign the Agreement to
revoke it. If you do not revoke it, the Agreement will become effective after
this seven (7) day period has lapsed.

12. Modifications/Severability - This Agreement constitutes the entire
understanding of the parties on the subjects covered, and supersedes any and all
previous agreement on these subjects, including but not limited to your written
employment offer dated July 1, 2010, signed by David V. Elkins. The parties
agree that this Agreement will not be terminated or modified except in writing
signed by you and the Executive Vice President. If any provision or portion of
this Agreement is held to be unenforceable for any reason, all other provisions
of this Agreement shall remain in full force and effect and shall be enforced
according to their terms.

13. Voluntary Agreement - You acknowledge that you are more than eighteen
(18) years of age, and you expressly affirm that you have read and fully
understand this Agreement, that you have had the opportunity to consult with
counsel of your own choosing to have the terms of the Agreement explained to you
and to receive advice concerning your legal rights. If you elect to execute this
Agreement, you are not executing this Agreement in reliance upon any promises,
representations or inducements other than those contained in the Agreement, that
you understand that you are giving up legal rights by signing this Agreement,
and that you are executing it voluntarily, free of any duress or coercion, and
upon due deliberation.

Please indicate your acceptance of the terms and conditions of this Agreement
and Release by dating and signing this letter below and returning it to me at my
office.

 

Very truly yours, LOGO [g573385img001.jpg] Cathy Cooke Vice President, Human
Resources Global Functions

I have read, accept and agree to the terms and conditions of the above Agreement
and Release.

 

LOGO [g573385ex10_pg05.jpg]     Nov 21, 2013

 

   

 

Suketu Upadhyay     Date

 

5